Rivera, J.
(dissenting). The trial court’s failure to properly inform defendant of his fundamental right to attend certain conferences, and to confirm and make a public record of defendant’s alleged waiver communicated to the court by counsel at sidebar and out of defendant’s presence, constitutes a violation of defendant’s rights as recognized by People v Antommarchi (80 NY2d 247 [1992]) and its progeny, and the majority’s opinion risks rendering our prior decisions meaningless. Therefore, I dissent.
A defendant’s fundamental right to be present during any material stage of trial includes the right to be present for sidebar discussions on juror bias, hostility or predisposition (CPL 260.20; Antommarchi, 80 NY2d at 250; People v Dokes, 79 NY2d 656, 661-662 [1992]). Violation of that right is reversible error *603when a juror questioned outside of the defendant’s presence is empaneled or subjected to defense counsel’s peremptory challenge (People v Davidson, 89 NY2d 881, 882-883 [1996]).
A defendant may waive the fundamental Antommarchi right so long as the waiver is voluntary, knowing, and intelligent (People v Keen, 94 NY2d 533, 538-539 [2000]; People v Vargas, 88 NY2d 363, 375-376 [1996]). Waiver may be accomplished explicitly, by the defendant or through defense counsel, or implicitly, through defendant’s failure to exercise the Antommarchi right after an adequate in-court apprisal (see People v Velasquez, 1 NY3d 44, 49-50 [2003]; People v Williams, 15 NY3d 739, 740 [2010]).
The majority concludes that defendant implicitly waived his right by failing to attend sidebar conferences probing juror bias. We have only recognized an implicit waiver of the Antommarchi right when the defendant has been informed of the right in time to exercise it during juror selection (see Williams, 15 NY3d at 740). Otherwise, defendant’s waiver could not be voluntary, knowing, and intelligent. Here, the majority concludes that the trial court informed defendant of his right to attend sidebars probing juror bias when it said: “If there are any conferences at the bench, I just remind everyone the defendant is welcome to attend them[.] I will leave that up to defense counsel and the defendant as to whether or not he wants to get up and attend any of those conferences.” According to the majority, this statement was sufficiently descriptive as to inform defendant of his fundamental Antommarchi right, and, according to the majority, defendant waived his right when he did not exercise it.
The majority considers it of no moment that, in this case, the court never used the legally familiar terminology associated with Antommarchi’s mandate, namely that defendant had a fundamental right he was entitled by statute to assert and that the court was obliged to recognize. Instead, the majority is persuaded that the word “welcome” as used by the court sufficiently apprised defendant of this statutory right. I cannot agree. The word “welcome” is defined as “received gladly into one’s presence or companionship: admitted willingly to the company, house, or entertainment” or “freely or willingly permitted: cordially invited” (Webster’s Third New International Dictionary [2002]). To recite the definition of “welcome” is to make obvious its inappropriateness to the task of informing defendant of a right, which is defined as “[something that is due to a person by just claim, legal guarantee, or moral *604principle^] [a] power, privilege, or immunity secured to a person by law” (Black’s Law Dictionary 1436 [9th ed 2009]). Unlike a right, a welcome is a mere invitation, subject to revocation by the person who extended it. A right recognized as fundamental, such as the Antommarchi right, cannot be conveyed by a word or phrase that suggests that it is subject to revocation. A welcome is more properly left for informal gatherings than the courtroom, where a defendant’s future hangs in the balance and may very well turn on the proper understanding of the court’s directive.
Words have meaning, which must be derived from and understood by the context in which they are expressed. Words in one context may convey a meaning which makes the word wholly appropriate given the circumstances, but which in another setting may be judged as inappropriate. Here, a statement by which the court states as a general matter, and not directed to the defendant, that the defendant is “welcome” to attend bench conferences, simply cannot be equated with a statement made directly to defendant explicating a fundamental right and informing him of the opportunity to exercise that right. Absent the court’s adequate notification of that right to the defendant, any waiver cannot be knowing and voluntary and lacks legal significance.
Further, trial court’s statement that it was “up to defense counsel and the defendant as to whether or not he wants to get up and attend any of those conferences” suggests that the decision was not solely the defendant’s. A defendant’s right to control his or her own defense has deep roots in U.S. jurisprudence (see Erica J. Hashimoto, Resurrecting Autonomy: The Criminal Defendant’s Right to Control the Case, 90 B U L Rev 1147, 1163-1174 [2010]). After all, “[t]he defendant, and not his lawyer or the State, will bear the personal consequences of a conviction” (Faretta v California, 422 US 806, 834 [1975]). New York’s statutory right to be present at material stages of trial protects this autonomy interest and ensures a defendant the opportunity to meaningful participation in his or her own defense (People v Dokes, 79 NY2d 656, 660-661 [1992]). Defendant, not defense counsel, bears the sole authority to waive this right; otherwise, the guarantee of meaningful participation rings hollow.
The circumstances surrounding defense counsel’s attempted waiver on behalf of defendant provide an independent basis to reject such waiver’s legal sufficiency. Until today, we have not *605recognized a defense counsel’s waiver of Antommarchi rights made outside the defendant’s presence and without a subsequent confirmation made in open court. With good reason. Such a waiver lacks any recognition by the defendant and confirmation by the court that it reflects a voluntary, knowing, and intelligent waiver of the right. Certainly, as the majority notes, counsel can be expected to “explain rights to his or her client, and to report to the court the result of that discussion” including defendant’s decision to waive his rights (majority op at 602). What counsel cannot do is satisfy the court’s duty to ensure that defendant’s waiver meets our legal standards.
Chief Judge Lippman and Judges Graffeo, Read, Pigott and Abdus-Sajlaam concur with Judge Smith; Judge Rivera dissents and votes to reverse in an opinion.
Order affirmed.